 Case 1:21-cr-00077-CMH Document 6 Filed 04/19/21 Page 1 of 18 PageID# 13

                                                                                      IN OPEi <



                                                                                              9 20?!
                   IN THE UNITED STATES DISTRICT COURT FOR THE ^
                                                                                 CLERK.U.S. DISTRICT COUFIT
                              EASTERN DISTRICT OF VIRGINIA                          ALEXANDRIA. VIRGINIA

                                   ALEXANDRIA DIVISION


 UNITED STATES OF AMERICA


                                                       No. I:2I-cr-77-CMH


 ANDREW ALEXANDER TEZNA,
        a/k/a N.ANDREW TEZNA                           Count 1: Bank Fraud (18 U.S.C. § 1344)
        a/k/a NESTOR ANDRES TEZNA


                Defendant.                             Forfeiture Notice



                                 CRIMINAL INFORMATION



THE UNITED STATES ATTORNEY CHARGES THAT:

                             INTRODUCTORY ALLEGATIONS


At all times relevant to this Information, unless otherwise stated:

       1.      ANDREW ALEXANDER TEZNA (hereinafter referred to as the "TEZNA"),

resided in Leesburg, Virginia, within the Eastern District of Virginia, From January 2015 to the

present, TEZNA worked as a full-time employee ofthe National Aeronautics and Space

Administration("NASA")who makes approximately $170,801 per year. Since June 2020, he

has been a Senior Executive Service("SES")employee.

       2.      TEZNA also resides with his wife, T.T., who was also a full-time government

employee, and with his mother-in law, B.I. As TEZNA knew, B.I. has not had full-time

employment since at least 2016.

       3.      C.M. was a friend of T.T., who TEZNA hired at NASA,on or about September

2019, and was thereafter a NASA employee who reported at first directly and later indirectly to

TEZNA.
 Case 1:21-cr-00077-CMH Document 6 Filed 04/19/21 Page 2 of 18 PageID# 14




       4.      Sonabank and Celtic Bank each were banks with deposits insured by the Federal

Deposit Insurance Corporation ("FDIC"). Sonabank and Celtic Bank each therefore constituted

a "financial institution" for purposes of 18 U.S.C. §§ 20,1344, and 1957. Additionally,

Sonabank was a Virginia chartered bank headquartered in Tappahannock, Virginia within the

Eastern District of Virginia.

                                The Paycheck Protection Prosram


       5.      The Coronavirus Aid, Relief, and Economic Security("CARES")Act was a

federal law enacted in or around March 2020 and was designed to provide emergency financial

assistance to the millions of Americans who are suffering the economic effects caused by the

COVID-19 pandemic. One source of relief provided by the CARES Act was the authorization

of billions in forgivable loans to small businesses forjob retention and certain other expenses,

through a program referred to as the Paycheck Protection Program ("PPP").

       6.      In order to obtain a PPP loan, a qualifying business had to submit a PPP loan

application signed by an authorized representative ofthe business. The applicant ofa PPP loan

was required to acknowledge the program rules and make certain affirmative certifications in

order to be eligible to obtain the PPP loan. In the PPP loan application, the applicant had to

state, among other things, the:(a)average monthly payroll expenses and(b)number of

employees. In addition, businesses applying for a PPP loan had to provide documentation

showing their payroll expenses.

       7.      A PPP loan application had to be processed by a participating financial institution

(the lender). Ifthe PPP loan application was approved, the lender funded the PPP loan using its

own monies, which were 100% guaranteed by the Small Business Administration ("SBA").

Data from the application, including information about the borrower, the total amount ofthe
Case 1:21-cr-00077-CMH Document 6 Filed 04/19/21 Page 3 of 18 PageID# 15




loan, and the listed number ofemployees, was transmitted by the lender to the SBA in the course

of processing the loan.

       8.       PPP loan proceeds could only be used by the business for certain permissible

expenses—^payroll costs, interest on mortgages, rent, and utilities. The proceeds of a PPP loan

were not permitted to be used towards the purchase of a personal automobile, a dog,to pay

personal credit card debt, to pay debt related to a residential pool, to pay costs associated with a

Disney Vacation Club membership, or to fund the borrower's ordinary day-to-day living

expenses unrelated to the specified authorized expenses.

                                       Unemployment Benefits

       9.        Unemployment Insurance("UI") was a joint state-federal program that was

intended to provide temporary financial assistance to unemployed workers who were

unemployed through no fault oftheir own. Each state administered a separate UI program, but

all states followed the same guidelines established by federal law.

        10.      The Virginia Employment Commission("VEC") was responsible for

administering the unemployment compensation program in the Commonwealth of Virginia.

Eligible recipients received a minimum of$158 per week in traditional UI benefits.

        11.      As part ofthe CARES Act and the Lost Wage Assistance Program ("LWA"),

which included unemployment assistance that took affect after the CARES Act supplements

expired, there were additions to the traditional UI benefits. Specifically, the VEC had the

following UI components as a result ofthe CARES Act and LWA:

              a. Federal Pandemic Unemployment Compensation Program ("FPUC")-the

                 CARES Act increased benefits for workers collecting UI by $600 per week for
Case 1:21-cr-00077-CMH Document 6 Filed 04/19/21 Page 4 of 18 PageID# 16




                 claims effective March 29th through July 31 st, 2020, increasing the weekly

                 benefit to $758 per week.

              b. Pandemic Unemployment Assistance("PUA")-PUA provided unemployment

                 benefits for individuals who did not qualify for traditional UI benefits.

              c. Pandemic Emergency Unemployment Compensation("PBUC")-the CARES Act

                 included a provision for up to 13 weeks of regular/traditional unemployment

                 insurance benefits to those who have exhausted their eligibility.

              d. Lost Wages Assistance("LWA")-took affect after July 31,2020 and provided

                 an additional $300 per week to claimants in Virginia who are eligible for at least

                 $100 week in unemployment insurance compensation.

        12.      Unemployed workers in the Commonwealth of Virginia filed for UI benefits

either by phone or through the VEC on-line portal. To be eligible for UI benefits, the claimants

had to have been separated from their employer or had their hours reduced by their employer.

Once the VEC approved the UI claim, claimants had to re-certify their unemployment status on a

weekly basis. The claimant had to certify that they were ready, willing, and able to work each

day during the weeks they claimed UI.

        13.      Applicants were only eligible to receive weekly PUA benefits ifthey were

unemployed for reasons related to the COVID-19 pandemic. The applicant had to certify,

under penalty of perjury, that they were able to go to work each day and, if offered a job,the

applicant had to be able to accept it.
Case 1:21-cr-00077-CMH Document 6 Filed 04/19/21 Page 5 of 18 PageID# 17




                                            Count 1
                                          (Bank Fraud)


       14.     The factual allegations contained in Paragraphs 1 through 8 ofthe Introductory

Allegations to this Indictment are re-alleged and incorporated herein.

                               Scheme and Artifice to Defraud


       15.     From at least in or around May 2020 and continuing through at least in or around

December 2020, in the Eastern District of Virginia and elsewhere, defendant ANDREW

ALEXANDER TEZNA,did knowingly devise and intend to devise a scheme and artifice to

obtain the moneys,funds, credits, assets, and other property owned by, and under the custody

and control of, a financial institution, namely, Sonabank and Celtic Bank, by means of materially

false and fraudulent pretenses, representations, and promises.

                              Purpose and Object ofthe Scheme


       16.     It was the purpose and object of the scheme for TEZNA to fraudulently to obtain

moneys,funds, credits, assets, and other property owned by, and under the custody and control

of, Sonabank and Celtic Bank, namely,PPP loan proceeds, and to spend those proceeds on items

that were not authorized under the PPP.


                              Manner and Means of the Scheme


       17.     In furtherance ofthe scheme to defraud, and to accomplish its unlawful objects,

the following manner and means were used, among others:

                         The Andalasia Designs PPP Loan ApDlication


       18.     On or about May 18,2020,TEZNA submitted and caused to be submitted a

fraudulent loan application to Sonabank on behalf of Andalasia Designs. TEZNA listed T.T.'s

social security number on the application and signed and certified the application as T.T. With

the application TEZNA submitted a copy of T.T.'s Virginia driver's license. In this application.
Case 1:21-cr-00077-CMH Document 6 Filed 04/19/21 Page 6 of 18 PageID# 18




TEZNA knowingly made and caused to be made numerous materially false and fraudulent

representations to Sonabank. Among other things, TEZNA submitted and caused to be

submitted a PPP loan application, on behalf of Andalasia Designs, in which he made all ofthe

following materially false and fraudulent representations:

           a. TEZNA falsely claimed that Andalasia Designs had three employees with average

               monthly payroll expenses of at least $34,700. TEZNA knew that this was false,

               and that in truth and fact, Andalasia Designs had at most one employee, T.T., and

               Andalasia Designs had no regular monthly payroll expenses.

           b. TEZNA falsely certified that "[a]ll SBA loan proceeds will be used only for

               business-related purposes as specified in the loan application and consistent with

               the Paycheck Protection Program Rule." TEZNA knew that this was false, and

               that he intended to use the PPP loan proceeds for unauthorized purposes,

               including paying off personally incurred debt and to pay for day-to-day living

               expenses.


           c. TEZNA falsely certified that "the funds will be used to retain workers and

               maintain payroll or make mortgage payments, lease payments, and utility

               payments; as specified under the Paycheck Protection Program Rule." TEZNA

               knew that this was false as he intended to use the PPP loan proceeds for

               unauthorized purposes.

           d. TEZNA falsely attested and certified that "the information provided in [the]

               application and the information provided in all supporting documents and forms is

               true and accurate in all material respects." TEZNA knew that this was false as he
Case 1:21-cr-00077-CMH Document 6 Filed 04/19/21 Page 7 of 18 PageID# 19




                  had made numerous false statements in the PPP loan application, supporting

                  documentation, and forms.

       19.        As a part ofthe fraudulent loan application on behalf of Andalasia Designs,

TEZNA also submitted and caused to be submitted to Sonabank wholly fabricated supporting

documentation including:

             e.    A purported "Andalasia Designs Payroll Report" for the "Time Period:

                  02/15/2020 - 05/18/2020." The document listed three employees, T.T., B.I., and

                  C.M., and listed the employees' purported weekly pay as $19,200 per week and

                  $67,200 for the full time period. The document was a fabrication; B.I. and C.M.

                  were not employees of Andalasia Designs, and the company had not incurred the

                  payroll expenses listed.

             f. A purported 2019 Form 1040 Schedule C,Profit or Loss from Business

                  ("Schedule C") which listed T.T. as the proprietor, listed T.T.'s social security

                  number, and listed the business name of Andalasia Designs. This purported

                  2019 Schedule C listed "Gross receipts" of$172,810 and "Total expenses" of

                  $51,060. The document was a fabrication; the sole Schedule C attached to

                  TEZNA's personal tax return. Form 1040, submitted to the Internal Revenue

                  Service did not match the Schedule C submitted to Sonabank.       The 1040 filed

                  with the IRS reported only $5,067.00 in gross receipts. However, in truth,

                  Andalasia Designs earned gross receipts totaling only $7,260 in 2019.

       20.        As a result ofthe misrepresentations on the Andalasia Designs PPP loan

application, on or about May 20,2020, Sonabank disbursed $25,400 in PPP loan proceeds to a

bank account that TEZNA had signature authority and managed.
 Case 1:21-cr-00077-CMH Document 6 Filed 04/19/21 Page 8 of 18 PageID# 20




       21.      TEZNA did not use the PPP loan proceeds for their intended purposes. Instead,

it was further part ofthe scheme that once TEZNA received the PPP loan proceeds, he

knowingly spent the proceeds on numerous items that he knew were not authorized under the

PPP. Among other things, TEZNA knowingly spent and caused to be spent the PPP loan

proceeds for the following unauthorized expenses:

             g. to pay $18,447.31 on an auto loan for a 2015 Toyota Sienna;

             h. to make a $5,727.28 payment on a personal Best Buy credit card

                                        The B.I. PPP Loan


       22.      On or about May 22, 2020,TEZNA submitted and caused to be submitted a

fraudulent loan application to Celtic Bank on behalfofthe business in the name of B.I.

TEZNA listed B.I.'s social security number on the application and signed the application as B.I.

With the application, TEZNA submitted a copy of B.I.'s Virginia driver's license. In this

application, TEZNA knowingly made and caused to be made numerous materially false and

fraudulent representations to Celtic Bank. Among other things, TEZNA submitted and caused

to be submitted a PPP loan application, on behalf ofthe business in the name of B.I., in which he

made all ofthe following materially false and fraudulent representations:

             a. TEZNA falsely claimed that the business in the name of B.I. was a sole

                proprietorship with average monthly payroll expenses of at least $29,567.50.

                TEZNA knew that this was false, and that in truth and fact, the business in the

                name of B.I. did not exist and, therefore, had no regular monthly payroll

                expenses.


             b. TEZNA falsely certified that "[a]ll SBA loan proceeds will be used only for

                business-related purposes as specified in the loan application and consistent with
Case 1:21-cr-00077-CMH Document 6 Filed 04/19/21 Page 9 of 18 PageID# 21




                the Paycheck Protection Program Rule." TEZNA knew that this was false, as he

                intended to use the PPP loan proceeds for unauthorized purposes, including

                paying off personally incurred debt and to pay for day-to-day living expenses.

             c. TEZNA falsely certified that the business "was in operation on February 15, 2020

                and had employees for whom it paid salaries and payroll taxes or paid

                independent contractors, as reported on Form(s) 1099-MISC." TEZNA knew that

                this was false, and that in truth and fact, the business in the name of B.I. did not

                exist and did not have employees for which it paid salaries and payroll taxes.

             d. TEZNA falsely certified that "the funds will be used to retain workers and

                maintain payroll or make mortgage payments, lease payments, and utility

                payments; as specified under the Paycheck Protection Program Rule." TEZNA

                knew that this was false as he intended to use the PPP loan proceeds for

                unauthorized purposes.

             e. TEZNA falsely attested and certified that "the information provided in [the]

                application and the information provided in all supporting documents and forms is

                true and accurate in all material respects." TEZNA knew that this was false as he

                had made numerous false statements in the PPP loan application, supporting

                documentation, and forms.

       23.      As a part ofthe fraudulent loan application on behalf ofthe business in the name

of B.I., TEZNA submitted and caused to be submitted to Celtic Bank a purported 2019 Form

1040 Schedule C,Profit or Loss from Business("Schedule C")which listed B.l. as the proprietor

and listed B.l.'s social security number. No business name was listed on the form. This

purported 2019 Schedule C listed "Gross receipts" of$354,810 and "Total expenses" of$5,816.
Case 1:21-cr-00077-CMH Document 6 Filed 04/19/21 Page 10 of 18 PageID# 22




The document was a fabrication: the Internal Revenue Service has no record of a 2019 Form


1040 Schedule C,Profit or Loss from Business("Schedule C")filed for B.I.

       24.      As a result ofthe misrepresentations on the B.I, PPP loan application, on or about

May 26,2020, Celtic Bank disbursed $73,918 in PPP loan proceeds to a bank account that

TEZNA had signature authority and managed.

       25.      TEZNA did not use the PPP loan proceeds for their intended purposes. Instead,

it was further part ofthe scheme that once TEZNA received the PPP loan proceeds, he

knowingly spent the proceeds on numerous items that he knew were not authorized under the

PPP. Among other things, TEZNA knowingly spent and caused to be spent the PPP loan

proceeds for the following unauthorized expenses:

             f. to pay $48,961.81 on a loan for a residential swimming pool;

             g. to pay off at least $19,700 of personal credit card debt.

                                    The Nestor Tezna PPP Loan


       26.      On or about May 29,2020, TEZNA submitted and caused to be submitted a

fraudulent loan application to Celtic Bank on behalf ofthe business in the name Nestor Tezna.

In this application, TEZNA knowingly made and caused to be made numerous materially false

and fraudulent representations to Celtic Bank. Among other things, TEZNA submitted and

caused to be submitted a PPP loan application, on behalf ofthe business in the name Nestor

Tezna, in which TEZNA made all ofthe following materially false and fraudulent

representations:

             h. TEZNA falsely claimed that the business in the name ofNestor Tezna was a sole

                proprietorship with average monthly payroll expenses of at least $69,186.

                TEZNA knew that this was false, and that in truth and fact, the business in the
Case 1:21-cr-00077-CMH Document 6 Filed 04/19/21 Page 11 of 18 PageID# 23




            name of Nestor Tezna did not exist and, therefore, had no regular monthly payroll

           expenses.


        i. TEZNA falsely certified that "[a]11 SBA loan proceeds will be used only for

            business-related purposes as specified in the loan application and consistent with

           the Paycheck Protection Program Rule." TEZNA knew that this was false, and

           that he intended to use the PPP loan proceeds for unauthorized purposes,

           including paying off personally incurred debt and to pay for day-to-day living

           expenses.


        j. TEZNA falsely certified that the business "was in operation on February 15,2020

           and had employees for whom it paid salaries and payroll taxes or paid

           independent contractors, as reported on Form(s) 1099-MISC." TEZNA knew

           that this was false, and that in truth and fact, the business in the name ofNestor

           Tezna did not exist and did not have employees for which it paid salaries and

           payroll taxes.

        k. TEZNA falsely certified that "the funds will be used to retain workers and

           maintain payroll or make mortgage payments, lease payments, and utility

           payments; as specified under the Paycheck Protection Program Rule." TEZNA

           knew that this was false, and that he intended to use the PPP loan proceeds for

           unauthorized purposes.

        1. TEZNA falsely attested and certified that "the information provided in [the]

           application and the information provided in all supporting documents and forms is

           true and accurate in all material respects." TEZNA knew that this was false as he
Case 1:21-cr-00077-CMH Document 6 Filed 04/19/21 Page 12 of 18 PageID# 24




                had made numerous false statements in the PPP loan application, supporting

                documentation, and forms.

       27.      As a part ofthe fraudulent loan application on behalf ofthe business in the name

of Nestor Tenza, TEZNA submitted and caused to be submitted to Celtic Bank a purported 2019

Form 1040 Schedule C,Profit or Loss from Business("Schedule C")which listed Nestor Tezna

as the proprietor. No business name was listed on the form. This purported 2019 Schedule C

listed "Gross receipts" of$830,240 and "Total expenses" of$9,493. The document was a

fabrication; the sole Schedule C attached to TEZNA's personal tax return. Form 1040, submitted

to the Internal Revenue Service did not match the Schedule C submitted to Celtic Bank.

       28.      As a result ofthe misrepresentations on the Nestor Tezna PPP loan application, on

or about June 4,2020, Celtic Bank disbursed $172,966 in PPP loan proceeds to a bank account

that TEZNA had signature authority and managed.

       29.      TEZNA did not use the PPP loan proceeds for their intended purposes. Instead,

it was further part ofthe scheme that once TEZNA received the PPP loan proceeds, he

knowingly spent the proceeds on numerous items that he knew were not authorized under the.

Among other things, TEZNA knowingly spent and caused to be spent the PPP loan proceeds for

the following unauthorized expenses:

             m. to pay off over $140,000.00 of existing and newly incurred personal credit card

                debt;

             n. to make a $6,450.00 payment to a dog breeder;

             o. to pay $4,992.81 towards a down payment for Land Rover SUV;

             p. to make a $7,200.00 payment for home improvements; and
Case 1:21-cr-00077-CMH Document 6 Filed 04/19/21 Page 13 of 18 PageID# 25




               q. to make $2,500.00 in payments to Disney Vacation Club for dues and loan

                  payments.

                                              Executions


         30.      On or about the dates listed below, in the Eastern District of Virginia and

Elsewhere,

                                  ANDREW ALEXANDER TEZNA


defendant herein, knowingly executed and attempted to execute the above-described scheme and

artifice, as described below:



  Count          Aoorox.          Addx. Loan
                  Date        Amount Disbursed                          Summarv DescriDtion

                                                     submission offraudulent PPP loan application in the name
     1          5/18/2020     $25,400
                                                     of Andalasia Designs to Sona Bank
                                                     submission offraudulent PPP loan application in the name
                5/22/2020     $73,918.00
                                                     of B.I. to Celtic Bank

                                                     submission offraudulent PPP loan application in the name
                5/29/2020     $172,966.00
                                                     of Nestor Tezna to Celtic Bank



(In violation of Title 18, United States Code, Sections 1344(2)and 2.)



                                        EIDL Program Conduct


         31.      Further, on or about May 20,2020, in the Eastern District of Virginia and

elsewhere, TEZNA submitted and caused to be submitted a fraudulent Andalasia Designs EIDL

application, in the name of T.T., to the SBA seeking $63,000. Among other things, on the

application TEZNA submitted and caused to be submitted, TEZNA claimed that Andalasia

Design earned $157,000 in the prior twelve months. TEZNA then and there knew that
Case 1:21-cr-00077-CMH Document 6 Filed 04/19/21 Page 14 of 18 PageID# 26




Andalasia Design earned far less than the $157,000 claimed on the EIDL Application. The

SBA rejected the application and did not fund the requested EIDL advance or loan.

       32.      On or about June 29,2020, in the Eastern District of Virginia and elsewhere,

TEZNA submitted and caused to be submitted a second fraudulent Andalasia Designs EIDL

application, in the name of T.T., to the SBA seeking $6,500. Among other things, on the

application TEZNA submitted and caused to be submitted, TEZNA claimed that Andalasia

Designs earned $35,000 in the prior twelve months. TEZNA then and there knew that

Andalasia Design earned far less than $35,000 claimed on the EIDL Application. The SBA

rejected the application and did not fund the requested EIDL advance or loan.

                                     UnemDlovment Fraud


       33.     On or about May 4,2020,in the Eastern District of Virginia and elsewhere,

TEZNA,in the name of B.I., submitted and caused to be submitted a fraudulent application to

the VEC seeking UI and PUA benefits. The VEC application required that an applicant enter,

among other things, his or her social security number and date of birth. On the instant

application, TEZNA listed B.I.'s social security number and date of birth, and then submitted the

application online without B.I.'s knowledge or consent. To conceal the fraud, TEZNA listed

his phone number and email address instead of B.I.'s contact information. During the

submission process, TEZNA certified the information presented in the application was true when

he knew it was not.

       34.      On the application, TEZNA knowingly made and caused to be made numerous

materially false and fraudulent representations to the VEC. Among other things, TEZNA

submitted and caused to be submitted the application, on behalf of B.I., in which TEZNA made

all ofthe following materially false and fraudulent representations:
Case 1:21-cr-00077-CMH Document 6 Filed 04/19/21 Page 15 of 18 PageID# 27




        a. TEZNA falsely claimed that B.I. was a self-employed nanny that was actively

           looking for work, and that B.I. was willing to accept any position offered by a

           potential employer. TEZNA knew B.I. was neither self-employed nor looking

           for employment as a nanny or in any other type of position.

        b. TEZNA falsely claimed B.I. earned $2,000.00 per month as a self-employed

           nanny,that she has been a self-employed nanny since November 17,2017, and

           that she was laid off on March 3,2020. TEZNA knew this was false because

           TEZNA knew B.I. had no consistent employment since 2016 and was not laid off

           from any employer in 2020 or at any other time in the past three years.

        c. TEZNA falsely claimed that B.I. was separated from employment and entitled to

           PUA benefits because B.I.'s employment was affected by the COVID-19

           pandemic in the following ways:

               i. B.I."...is unable to reach the place of employment because of a

                  quarantine imposed as a direct result ofthe COVID-19 public health

                  emergency."

               ii. B.I."...is unable to reach the place of employment because the [she] has

                  been advised by a health care provider to self-quarantine due to concerns

                  related to COVID-19."


              iii. B.I.'s "...place of employment is closed as a direct result ofthe COVID-

                  19 public health emergency."

           TEZNA knew these statements were false because B.I. was never a self-employed

           nanny and did not seek employment outside TEZNA's home and her employment

           status was unaffected by any COVID-19 pandemic restrictions.
Case 1:21-cr-00077-CMH Document 6 Filed 04/19/21 Page 16 of 18 PageID# 28




                d. TEZNA falsely attested and certified that "all ofthe information I have given on

                     this application is correct..." and "I understand that Federal funds are provided

                     and that the law provides for fines and imprisonment or both in addition to

                     disqualification of benefits if I knowingly fail to disclose or give false information

                     in order to obtain or increase PUA benefits to which I am not entitled."    TEZNA

                     knew that this certification was false as he had made numerous false statements in

                     the PUA application.

          35.          From approximately May 4,2020 until about October 19,2020 the VEC

disbursed 21 payments in the cumulative amount of$15,950.00 to a bank account for which

TEZNA had signature authority and managed. In order to continue receiving payments,

TEZNA filed weekly additional claims, and continued to perpetrate this fraud until at least in or

around October 2020. After comingling the funds with the PPP loan fraud proceeds and with

legitimate funds, TEZNA used the unemployment benefits for his personal enrichment.

                                         False Financial Disclosure


          36.        Due to his SES position, on or about June 23,2020, in the Eastern District of

Virginia and elsewhere, TEZNA filed an Executive Branch Personnel Public Financial

Disclosure Report, OGE Form 278e with NASA. TEZNA electronically signed the form

claiming it was true, complete, and correct. This form was materially false in that TENZA

listed:

                a.    "None" for the following three items:"4. Filer's Sources of Compensation

                     Exceeding $5,000 in a year,""6. Other Assets and Income," and "9. Gifts and

                     Travel Reimbursement."       The OGE Form 278e was false in that TEZNA knew

                     that C.M., another NASA employee who TEZNA indirectly supervised, was
Case 1:21-cr-00077-CMH Document 6 Filed 04/19/21 Page 17 of 18 PageID# 29




               paying TEZNA approximately $1,900.00 biweekly since November 1,2019, and,

               as such, the funds received from C.M.should have been reported in the OGE

               Form 278e as either compensation, other assets and income, or as a gift. TEZNA

               received at least $46,200.00 from C.M. between August 30,2019 and September

               4,2020.

           b. The following information in "8. Liabilities":

#       CREDITORS               TYPE OF            AMOUNT                 YEAR           INTEREST RATE
           NAME                LIABILITY                               INCURRED
 1   Bank of America        revolving          $15,001 -$50,000            2018                   9

 2   Navy Federal           revolving          $15,001 -$50,000            2019                   6

 3   USAA                   revolving          $10,001 -$15,000            2019                   6



This information was false in that TEZNA knew he had the following additional liabilities that

he should have reported on his OGE Form 278e:

                   i.    An approximate revolving liability of$16,000.00 pertaining to TEZNA's

                         credit card account with JP Morgan Chase.

                   ii.   An approximate revolving liability of$20,000.00 pertaining to T.T.'s

                         credit card account with JP Morgan Chase.



                                    NOTICE OF FORFEITURE


       Pursuant to Federal Rule of Criminal Procedure 32.2(a), the defendant, ANDREW

ALEXANDER TEZNA,is hereby notified that if convicted of the offense in Count 1 ofthe

Criminal Information, he shall forfeit to the United States, pursuant to 18 U.S.C. § 982(a)(2)(A),

any property constituting, or derived from, proceeds obtained directly or indirectly, as the result

ofthe violation.
Case 1:21-cr-00077-CMH Document 6 Filed 04/19/21 Page 18 of 18 PageID# 30




         The assets subject to forfeiture include, but are not limited to, the following: a monetary

judgment in the amount of not less than $288,234, representing the proceeds the defendant

obtained as a result ofthe violations described in this Criminal Information.

         Pursuant to 21 U.S.C. § 853(p), ANDREW ALEXANDER TEZNA shall forfeit

substitute property, if, by any act or omission of ANDREW ALEXANDER TEZNA,the

property referenced above cannot be located upon the exercise of due diligence; has been

transferred, sold to, or deposited with a third party; has been placed beyond the jurisdiction ofthe

Court; has been substantially diminished in value; or has been commingled with other property

which cannot be divided without difficulty.

(All in accordance with Title 18, United States Code, Sections 982(a)(2)(A) and Fed. R. Crim. P.
32.2.)



                                                Respectfully submitted.

                                                Raj Parekh
                                                Acting United States Attorney


 Date: April 19,2021                      By:
                                                Kimberly M. Shartar
                                                Jamar K. Walker
                                                Assistant United States Attorneys
